DETAILED ACTION
The communication dated 3/24/2021 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bas U.S. Publication 2015/0043135 (henceforth referred to as Bas).
As for claim 1, Bas teaches a laundry machine (paragraph [0025]; Fig. 1: part 100), equivalent to the claimed appliance, comprising: a laundry machine cabinet (paragraph [0025]; Fig. 1: part 102), equivalent to the claimed body, including a top panel (paragraph [0025]; Fig. 1); and a control panel assembly (paragraph [0025]; Fig. 1: part 101), equivalent to the claimed console assembly, operably coupled to the top panel of laundry machine cabinet 102 (paragraph [0025]; Fig. 1), control panel assembly 101 comprising: an angled lower base part (paragraph [0028]; Fig. 2: part 202), equivalent to the claimed shell, having outer edges (paragraph [0033]; Fig. 4: part 407), equivalent to the claimed first rim, and flexible hooks (paragraph [0031]; Fig. 4: part 401), equivalent to the claimed first elongated protrusion, that form an inner drain channel, wherein at least one end of the inner drain channel is in communication with a drain opening defined by angled lower base part 202 (paragraphs [0033]-[0034]; Fig. 4); an upper fascia part (paragraph [0028]; Fig. 2: part 201), equivalent to the claimed panel, operably coupled with angled lower base part 202 (paragraph [0029]; Figs. 2-4), upper fascia part 201 including hook seats (paragraph [0031]; Fig. 5: part 501), equivalent to the claimed second elongated protrusion, that extends at least partially into the inner drain channel (paragraph [0034]; Figs. 4-5); and a plurality of electrical components positioned on one of angled lower base part 202 and upper fascia part 201 (paragraph [0029]; Fig. 4), wherein the inner drain channel is configured to capture fluid entering angled lower base part 202 and direct the fluid away from the plurality of electrical components (paragraphs [0033]-[0034]; Figs. 1-4).
As for claim 2, Bas further teaches that angled lower base part 202 includes a first face positioned at an incline relative to the top panel (paragraphs [0033]-[0034]; Figs. 1-4).
As for claim 3, Bas further teaches that the inner drain channel extends from a first side of the first face to a second side of the first face (paragraphs [0033]-[0034]; Figs. 1-4).
As for claim 4, Bas further teaches that angled lower base part 202 includes outer edges 407 and upper fascia part 201 further includes a second rim positioned proximate outer edges 407, outer edges 407 and the second rim defining a gap extending between angled lower base part 202 and upper fascia part 201 (paragraphs [0033]-[0034]; Figs. 4-5).
As for claim 5, Bas further teaches that outer edges 407 is an arcuate portion of angled lower base part 202 (paragraphs [0033]-[0034]; Fig. 4).
As for claim 6, Bas further teaches that flexible hooks 401 includes a first side portion and a second side portion, and further wherein the first and second side portions are sloped downward from a center point (paragraphs [0033]-[0034]; Fig. 4).
As for claim 7, Bas further teaches that an outer surface of angled lower base part 202 defines an upper drain channel (paragraphs [0033]-[0034]; Figs. 1-4).
As for claim 8, Bas further teaches that outer edges 407 of angled lower base part 202 defines a portion of the upper drain channel and a portion of the inner drain channel (paragraphs [0033]-[0034]; Figs. 1-4).
As for claim 9, Bas teaches a control panel assembly (paragraph [0025]; Fig. 1: part 101), equivalent to the claimed console assembly, for a laundry machine (paragraph [0025]; Fig. 1: part 100), equivalent to the appliance, control panel assembly 101 comprising: an angled lower base part (paragraph [0028]; Fig. 2: part 202), equivalent to the claimed shell, having outer edges (paragraph [0033]; Fig. 4: part 407), equivalent to the claimed first rim, and flexible hooks (paragraph [0031]; Fig. 4: part 401), equivalent to the claimed first elongated protrusion, extending from a first face, outer edges 407 and flexible hooks 401 forming an inner drain channel, wherein a body of angled lower base part 202 defines a drain opening that is positioned proximate an end of the inner drain channel, and wherein the first face is positioned at an incline relative to a top edge of angled lower base part 202 (paragraphs [0033]-[0034]; Figs. 1-4); an upper fascia part (paragraph [0028]; Fig. 2: part 201), equivalent to the claimed panel, operably coupled with angled lower base part 202 and including a second face, that opposes the first face, wherein a second rim and hook seats (paragraph [0031]; Fig. 5: part 501), equivalent to the claimed second elongated protrusion, extend from a side of upper fascia part 201 opposite the second face and hook seats 501 extends toward the inner drain channel (paragraphs [0033]-[0034]; Figs. 1-4); and a plurality of electrical components operably coupled to one of angled lower base part 202 and upper fascia part 201 (paragraph [0029]; Fig. 4).
As for claim 10, Bas further teaches that a first portion of the plurality of electrical components are positioned within angled lower base part 202 (paragraph [0029]; Fig. 4).
As for claim 11, Bas further teaches that the second face of upper fascia part 201 includes a plurality of user inputs coupled with a second portion of the plurality of electrical components (paragraph [0029]; Fig. 4).
As for claim 12, Bas further teaches that the second portion of the plurality of electrical components is positioned on one of the first face of angled lower base part 202 and an inner surface of upper fascia part 201 (paragraph [0029]; Fig. 4).
As for claim 13, Bas further teaches that outer edges 407 is positioned proximate the second rim, and further wherein outer edges 407 and the second rim define a gap extending between angled lower base part 202 and upper fascia part 201 (paragraphs [0033]-[0034]; Figs. 4-5).
As for claim 14, Bas further teaches that outer edges 407 and flexible hooks 401 extend from a first end of the first face to a second end of the first face (paragraphs [0033]-[0034]; Figs. 1-4).
As for claim 15, Bas further teaches that an outer surface of angled lower base part 202 defines an upper drain channel (paragraphs [0033]-[0034]; Figs. 1-4).
As for claim 16, Bas further teaches that outer edges 407 of angled lower base part 202 defines a portion of the upper drain channel and a portion of the inner drain channel (paragraphs [0033]-[0034]; Figs. 1-4).
As for claim 17, Bas further teaches that hook seats 501 extends into the inner drain channel (paragraphs [0033]-[0034]; Fig. 4).
As for claim 18, Bas teaches a control panel assembly (paragraph [0025]; Fig. 1: part 101), equivalent to the claimed console assembly, for a laundry machine (paragraph [0025]; Fig. 1: part 100), equivalent to the appliance, control panel assembly 101 comprising: an angled lower base part (paragraph [0028]; Fig. 2: part 202), equivalent to the claimed shell, having outer edges (paragraph [0033]; Fig. 4: part 407), equivalent to the claimed first rim, and flexible hooks (paragraph [0031]; Fig. 4: part 401), equivalent to the claimed first elongated protrusion, extending from a first face, outer edges 407, the first face and flexible hooks 401 forming an inner drain channel, wherein a body of angled lower base part 202 defines a drain opening that is positioned proximate an end of the inner drain channel, wherein an outer surface of angled lower base part 202 defines an upper drain channel (paragraphs [0033]-[0034]; Figs. 1-4) and outer edges 407 of angled lower base part 202 defines a portion of the upper drain channel and a portion of the inner drain channel (paragraphs [0033]-[0034]; Figs. 1-4); an upper fascia part (paragraph [0028]; Fig. 2: part 201), equivalent to the claimed panel, operably coupled with angled lower base part 202 and including a second face, that opposes the first face, wherein a second rim and hook seats (paragraph [0031]; Fig. 5: part 501), equivalent to the claimed second elongated protrusion, extend from a side of upper fascia part 201 opposite the second face and hook seats 501 extends into the inner drain channel (paragraphs [0033]-[0034]; Figs. 1-4); and a plurality of electrical components operably coupled to one of angled lower base part 202 and upper fascia part 201 (paragraph [0029]; Fig. 4).
As for claim 19, Bas further teaches that outer edges 407 is positioned proximate the second rim, and further wherein outer edges 407 and the second rim define a gap extending between angled lower base part 202 and upper fascia part 201 (paragraphs [0033]-[0034]; Figs. 4-5).
As for claim 20, Bas further teaches that outer edges 407 and flexible hooks 401 extend from a first end of the first face to a second end of the first face (paragraphs [0033]-[0034]; Figs. 1-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711